                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

-V-                                                    Case No. 2:18-cr-232

Marcus D. Dunn,
      Defendant.

                         NOTICE OF SENTENCING HEARING

      TAKE NOTICE that a Sentencing Hearing in the above captioned case Is

SCHEDULED for WEDNESDAY, MAY 1, 2019 at 2:30 p.m. This hearing will be held

before the Honorable Michael H. Watson, United States District Judge In Courtroom No.
3, Joseph P. KInneary Courthouse, Columbus, Ohio.

I. Sentencing Memoranda

      The Defendant and the Govemment shall each file a written Sentencing

Memorandum at least two weeks before the Sentencing Hearing.             The Sentencing

Memoranda shall address In detail: (a) any unresolved objections to the Presentence
Investigation Report; (b) the statutory sentencing factors; and (c) any proposed variances
from the Guidelines sentencing range.
       At least one week before the Sentencing Hearing, the parties shall file written

responses to the opposing party's Sentencing Memoranda to the extent the Sentencing

Memoranda conflict.

      All Sentencing Memoranda and responses shall cite the applicable statutes.
Guidelines provisions, and case law. Failure to follow these procedures may result In

a waiver of objections or legal arguments.

II. Continuance of Sentencing Hearing

      Leave of Court must be obtained before filing a motion to continue the Sentencing

Hearing, unless the continuance Is sought on the basis of a personal or family emergency.


                                                                               Page 1 of 2
Leave must be requested in person after notification of opposing counsel by making an
appointment with Judge Watson. Continuances of Sentencing Hearings will be granted
only upon written motion filed after obtaining leave, and the Court will not grant any
continuance on an informal basis. The written motion for a continuance of the Sentencing

Heanng must be filed within three days after obtaining leave of Court.
      Leave to file a motion to continue a Sentencing Hearing on the basis of a scheduling
conflict must be sought within one week after the date of this Notice. The Court will not

continue a Sentencing Hearing on the basis of conflicts with proceedings in other courts

that arise after the date of this Notice.   The Court will generally defer to previously

scheduled Federal Court proceedings. The Court will defer to previously scheduled State

Court proceedings on a case-by-case basis.

       Leave to file a motion to continue a Sentencing Hearing for any reason other than

a scheduling conflict must be sought at ieast ten days before the Sentencing Hearing,
using the same procedure outlined above. Failure to follow these procedures will result in
automatic denial of the request for continuance.

Dated; February 21,2019
                                                MICHAEL H. WATSON
                                                UNITED STATES DISTRICT JUDGE


cc: Probation                                   Bj|      [ferKacsor, Courtroom Deputy
    Pretrial




                                                                               Page 2 of 2
